Citation Nr: 0301560	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-04 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

A review of the record reveals that the service department 
verified that the veteran was in a missing status, but 
found to be entitled to pay, from September 1, 1944 to 
January 8, 1945 and had recognized guerrilla service from 
January 9, 1945 to October 23, 1945.  He died in April 
1993.  The appellant is the widow of the veteran. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a November 1999 rating decision of the  
Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines (the RO) which denied the appellant's 
claim of entitlement to service connection for the cause 
of the veteran's death. 


FINDINGS OF FACT

1.  The veteran died in April 1993 at the age of 79.  
According to the death certificate, the immediate cause of 
the veteran's death was cardiorespiratory arrest; the 
antecedent cause was tuberculosis meningitis, and the 
underlying cause was pneumonia.

2.  At the time of the veteran's death, service connection 
was in effect for shrapnel wound of the left knee, 10 
percent disabling; and shrapnel wound of the right thigh, 
noncompensably disabling. 

3.  The preponderance of the medical and other evidence of 
record is against a finding that a service-connected 
disability or disabilities caused or contributed to the 
cause of the veteran's death.


CONCLUSIONS OF LAW

1.  Cardiorespiratory arrest, tuberculosis meningitis, and 
pneumonia were not incurred in or aggravated by active 
service, nor may cardiovascular disease or tuberculosis be 
presumed to have been incurred in active service.  
38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 and Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  A disability incurred in or aggravated by service did 
not cause or contribute substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310 (West 1991 
and Supp. 1998); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially 
discuss whether this case has been properly developed for 
appellate purposes.  The relevant law and regulations will 
then be briefly set forth.  Finally, the Board will 
analyze the veteran's claim and render a decision.

The VCAA - VA's duty to notify/assist

In November 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, 5107].  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, 
that VA shall make reasonable efforts to notify a claimant 
of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  
Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. § 3.159].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
upon the submission of new and material evidence, which 
are not for application in this case, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. (2000) (per curiam), in which the 
Court held that VA could not assist in the development of 
a claim that was not well grounded.  

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The original RO denial of the appellant's claim in 
November 1999 was based on the well groundedness standard 
which was later rendered obsolete by the enactment of the 
VCAA.  That deficiency was, however, remedied in the 
January 2002 Statement of the Case.  Because the RO denied 
the appellant's claim on the merits, there is no prejudice 
to the appellant in the Board's review of her claim.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993) .

The Board will apply the current standard of review in 
this decision. 

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103; 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who 
is responsible for obtaining such evidence did not meet 
the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as 
to notice apply to this case and have been effectively 
satisfied with respect to the issue on appeal.  
Critically, the appellant was sent a letter in June 2001 
discussing the VCAA.  The appellant was informed that in 
order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show 
three things: the cause of death; an injury, disease or 
other event in service; and a causal relationship between 
the cause of death and the injury, disease, or event in 
service.  She was also told that, while VA would attempt 
to help her obtain any records for which she provided 
sufficient information, it was ultimately her 
responsibility to make sure that the records were received 
by VA.  In addition, the appellant was notified by the 
January 2002 Statement of the Case of the pertinent law 
and regulations and the need to submit additional evidence 
concerning her claim.  

Based on the above, the Board concludes that the appellant 
has been amply informed of what is required of her. 

Duty to assist

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the appellant's claim, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
  
As noted above, a letter was sent to the appellant in June 
2001 discussing the evidence requirements in this case.  
Additional medical and other evidence was subsequently 
received from the appellant.  The Board finds that there 
is sufficient evidence of record with which to make an 
informed decision in this case.  The Board has not 
identified any pertinent evidence which is not currently 
of record with respect to the issue on appeal, and the 
appellant has not pointed to any such evidence.  
Furthermore, the Board does not believe that referral of 
this case for a medical nexus opinion is necessary based 
on the evidence now of record, which will be discussed 
below and which taken as a whole is not suggestive of any 
relationship between the veteran's World War II military 
service and his death in 1993.  As the Court has stated: 
"The VA's . . . . 'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992). 

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of the claim has been consistent with the 
provisions of the new law.  Accordingly, the Board will 
proceed to a decision on the merits on the issue on 
appeal.  

Relevant law and regulations

In order for service connection for the cause of a 
veteran's death to be granted, it must be shown that a 
service-connected disability caused substantially or 
materially contributed to cause death.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991 and Supp. 
1998); 38 C.F.R. § 3.312 (2001).

A disability may be service-connected if it results from 
an injury or disease incurred in, or aggravated by, 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  

Service connection for cardiovascular disease may be 
presumed if it is manifested to a degree of 10 percent 
within one year from the date of separation from a period 
of qualifying active service lasting 90 or more days.  
Service connection for tuberculosis may be presumed if it 
is manifested to a degree of 10 percent within three years 
from the date of separation from a period of qualifying 
active service lasting 90 or more days.  38 U.S.C.A. §§ 
1101(3), 1110, 1112, 1113, (West 1991 and Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

Factual background

The veteran's service medical records do not show any 
evidence of cardiorespiratory disease, tuberculosis, 
meningitis, or pneumonia, including on discharge 
examination in November 1945.

There are no pertinent medical records for over two 
decades after service.
  
August and December 1967 joint affidavits from fellow 
Philippine soldiers, M.P. and F.S.M., are to the effect 
that the veteran was captured and tortured by the Japanese 
in May 1944 and that he incurred shrapnel wounds of the 
legs in combat with the Japanese in February 1945.

The veteran underwent a VA disability evaluation in May 
1968.  The diagnoses included hypertensive and 
arteriosclerotic heart disease, generalized 
arteriosclerosis, chronic pneumonitis of the right base, 
and residuals of shell fragment wounds of the right thigh 
and left knee.  Pulmonary tuberculosis was not found.  

In a June 1968 RO rating decision, service connection was 
granted for shrapnel wounds of the left knee and right 
thigh.

According to an October 1968 medical certificate from 
B.T.J., M.D., he had been treating the veteran since May 
1968 for chest and back pain, long standing cough, loss of 
weight and appetite, intermittent fever, and weakness on 
the right.  It was noted that the veteran indicated that 
he had been complaining on and off since after World War 
II and were attributed by the veteran to his maltreatment 
by the Japanese.  The diagnoses were old healed fracture 
of the first and second anterior ribs on the right; and 
pulmonary tuberculosis, minimal, right.

According to an October 1987 medical certificate from Dr. 
L.R.A., the veteran had old shrapnel wound scars of the 
right thigh and left knee; chronic coughing and chest 
pains and a history of hemoptysis due to maltreatment by 
the Japanese in 1944, with pulmonary tuberculosis of the 
right lungs; and joint pains of the knees, shoulders, and 
lumbar region.  

According to a certificate of confinement/treatment from a 
regional medical center, the veteran as hospitalized in 
April 1993 with a diagnosis of tuberculosis meningitis.  
According to a July 2001 statement from F.L.L., M.D., a 
Municipal Health Officer who had signed the death 
certificate, the veteran was sent home because his 
condition was not improving; he died several hours later.

The veteran's death certificate indicates that he was 78 
years old when died in April 1993.  The death certificate 
reveals that the cause of his death was cardiorespiratory 
arrest due to tuberculosis meningitis as a result of 
pneumonia.

At the time of the veteran's death, service connection was 
in effect for shrapnel wound of the left knee, 10 percent 
disabling; and shrapnel wound of the right thigh, 
noncompensably disabling. 

Analysis

The appellant appears to contend, in substance, that the 
hardships experienced by the veteran during service, as 
well as the lingering effects of his service-connected 
shrapnel wounds, led to his death.  

After a careful review of the record, and for the reasons 
and bases expressed below, the Board finds that a 
preponderance of the evidence does not support the 
contention that the veteran's military service and/or his 
service-connected disabilities caused or contributed to 
his death.

The Board initially notes that although there is affidavit 
evidence of record that the veteran was captured by the 
Japanese in May 1944 and tortured but escaped a few days 
later.  See the veteran's affidavit dated in May 1967 as 
well as several other affidavits to the same effect.  The 
official evidence related to the veteran's military 
service indicates, however, that he was not a prisoner of 
war (POW), as that term is defined for VA purposes.  VA is 
bound by the service department's certification as to an 
individual's military service.  See 38 C.F.R. 
§§ 3.1(y)(1), 3.203; see also Duro v. Derwinski, 2 Vet. 
App. 530 (1992).  Moreover, by the veteran's own statement 
he was detained less than thirty days.  Accordingly, any 
presumptions related to alleged POW status of the veteran, 
to include the presumption related to beriberi heart 
disease, are not for application in this case.  See 
38 U.S.C.A. § 1112(b); 3.309(c).  The Board further 
observes in passing that there is no medical evidence that 
the veteran had beriberi heart disease in any event.
  
The Board also initially observes that the immediate cause 
of the veteran's death was cardiorespiratory arrest, which 
is simply the stopping of the heart and lungs.  See Wright 
v. Brown, 9 Vet. App. 300, 301 (1996).  However, since the 
veteran's medical history does include diagnoses of 
hypertensive and arteriosclerotic heart disease, the Board 
will address the matter of the relationship between the 
veteran's service and the diagnosed heart disease.    

A review of the evidence of record leads the Board to the 
conclusion that there is no competent medical evidence of 
record showing that any of the disabilities listed on the 
veteran's death certificate had its onset in service.  
There is no competent medical evidence on file linking the 
veteran's death to service.  Further, there is no 
competent medical evidence which demonstrates that 
cardiovascular disease was manifested within a year of his 
discharge from military service, or that tuberculosis was 
manifested within three years of discharge.  See 
38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.  No 
pertinent findings are shown in service or until July 
1967, which is more than 21 years after service discharge.  
Accordingly, the medical evidence does not support the 
proposition that any of the disabilities listed in the 
veteran's death certificate was etiologically related to 
his military service.

While there are notations in the medical records that the 
veteran said that he had had respiratory problems since 
service, there is no medical evidence on file in support 
of that contention.  The Court has specifically held that 
"[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' . . . ."  See Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995); 
see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [a 
medical report "can be no better than the facts alleged by 
the appellant"].

Thus, there is no competent medical evidence which 
supports the proposition that any of the disease entities 
listed in the veteran's death certificate is related to 
his military service.  There is also no clinical or other 
medical evidence of record which demonstrates any 
relationship between the veteran's service-connected 
disabilities and his death.  The veteran's only service-
connected disabilities at his death were residuals of 
shrapnel wounds of the right thigh and left knee, and the 
death certificate was notably silent as to the service-
connected disabilities.

With respect to contentions from the appellant to the 
effect that there was a relationship between the veteran's 
military service and/or his service-connected disabilities 
and his death from cardiorespiratory arrest due to 
tuberculosis meningitis as a result of pneumonia, the 
Board notes that is well-established that lay persons 
without medical training are not considered competent to 
offer opinions regarding medical matters, such as 
diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See, e.g., Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).   Since the appellant 
is not a medical expert, she is not competent to express 
an authoritative opinion as to the cause of the veteran's 
death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(2) ["competent lay 
evidence" means any evidence not requiring specialized 
education, training or experience].  

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The 
benefit sought on appeal is accordingly denied.  In so 
concluding, the Board in no way intends to minimize the 
veteran's sacrifices during World War II, which are 
deserving of the highest respect.  The Board is obligated 
to decide cases based on the evidence before it rather 
than based on equity.  See Harvey v. Brown, 6 Vet. App. 
416, 425 (1994) [the Board is bound by the law and is 
without authority to grant benefits on an equitable 
basis]. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

